DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data transmission status notifying part” and "data transmission status displaying part” in claims 1 - 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation ““data transmission status notifying part” and "data transmission status displaying part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is inadequate written description for the terms “data transmission status notifying part” and "data transmission status displaying part”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5 and 7 - 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katayama (US PgPub No. 2018/0241902). 
Regarding claim 1, Katayama teaches an imaging apparatus (figures 1A – 1B and 2; image pickup apparatus) comprising: a signal processor generating image data according to an imaging result of an imaging device (figure 1 item 106); and a data transmission status notifying part controlling, when the image data has been output to an outside, a data transmission status displaying part to notify that the image data has been output to the outside (figures 3B – 3C items 301 – 303; a data transmission status notifying part controlling, when the image data has been output to an outside, a data transmission status displaying part to notify that the image data has been output to the outside).

Regarding claim 2, as mentioned above in the discussion of claim 1, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches a at least one of the image data or the meta data to the outside (figures 3B – 3C items 301 – 303; image transfer).

Regarding claim 3, as mentioned above in the discussion of claim 2, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein the imaging apparatus outputs, according to an authentication result of the image data at the machine learning unit, the meta data to the outside when local authentication has succeeded, and outputs the image data to the outside when the local authentication has fail (figures 4A – 4H also figures 3B – 3C items 301 – 303 along with metadata from paragraph 0033; wherein the imaging apparatus outputs, according to an authentication result of the image data at the machine learning unit, the meta data to the outside when local authentication has succeeded, and outputs the image data to the outside when the local authentication has fail).

Regarding claim 4, as mentioned above in the discussion of claim 2, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein the imaging apparatus outputs both the image data and the meta data to the outside (figures 3B – 3C items 301 – 303 along with metadata from paragraph 0033; wherein the imaging apparatus outputs both the image data and the meta data to the outside).

claim 5, as mentioned above in the discussion of claim 2, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein when the machine learning unit has recognized that the image data includes privacy information, the data transmission status notifying part controls, even when only the meta data has been output to the outside, the data transmission status displaying part (figures 4A – 4H also figures 3B – 3C items 301 – 303 along with metadata from paragraph 0033; wherein when the machine learning unit has recognized that the image data includes privacy information, the data transmission status notifying part controls, even when only the meta data has been output to the outside, the data transmission status displaying part).

Regarding claim 7, as mentioned above in the discussion of claim 1, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein the data transmission status displaying part includes at least one of a light emitting part, a sound output part, or a display (figures 3B – 3C and paragraph 0030 - 0032; wherein the data transmission status displaying part includes at least one of a light emitting part, a sound output part, or a display).

Regarding claim 8, as mentioned above in the discussion of claim 2, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein the data transmission status displaying part performs different notification according to a type of data transmitted to the outside (figures 3B – 3C and paragraph 0030 - 0032; 

Regarding claim 9, as mentioned above in the discussion of claim 1, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein an output destination of the image data is an application server (paragraphs 0019, 0026, and 0076 – 0077; wherein an output destination of the image data is an application server).

Regarding claim 10, as mentioned above in the discussion of claim 1, Katayama teaches all of the limitations of the parent claim.  Additionally, Katayama teaches wherein an output destination of the image data is an external storage medium (abstract and paragraphs 0004, 0019, 0026, and 0076 – 0077).

Regarding claim 11, Katayama teaches an electronic device (figures 1A – 1B and 2; image pickup apparatus) comprising an imaging apparatus comprising: a signal processor generating image data according to an imaging result of an imaging device (figure 1 item 106); and a data transmission status notifying part controlling, when the image data has been output to an outside, a data transmission status displaying part to notify that the image data has been output to the outside (figures 3B – 3C items 301 – 303; a data transmission status notifying part controlling, when the image data has been 

Regarding claim 12, Katayama teaches a notification method (figures 3A – 3D), comprising: generating image data according to an imaging result of an imaging device (paragraphs 0001, 0014 – 0015, 0046, 0050 – 0052; generating image data according to an imaging result of an imaging device); and controlling, when the image data has been output to the outside, a data transmission status displaying part to notify that the image data has been output to the outside (figures 3B – 3C items 301 – 303; controlling, when the image data has been output to the outside, a data transmission status displaying part to notify that the image data has been output to the outside).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US PgPub No. 2018/0241902) in view of LEE (US PgPub No. 2017/0243054).
Regarding claim 6, as mentioned above in the discussion of claim 2, Katayama teaches all of the limitations of the parent claim.
Additionally, Katayama teaches the data transmission status notifying part (figures 3B – 3C items 301 – 303; the data transmission status notifying part).
However, Katayama fails to teach wherein the part makes a notification with the part status displaying part when the image data includes a person according to a result of recognition by the machine learning unit, and makes no notification with the part status displaying part when the image data includes no person. LEE, on the other hand teaches wherein the part makes a notification with the part status displaying part when the image data includes a person according to a result of recognition by the machine learning unit, and makes no notification with the part status displaying part when the image data includes no person.
More specifically, LEE teaches wherein the part makes a notification with the part status displaying part when the image data includes a person according to a result of recognition by the machine learning unit, and makes no notification with the part status displaying part when the image data includes no person (figures 3 – 7c and 10a – 11b; wherein the part makes a notification with the part status displaying part when the image data includes a person according to a result of recognition by the machine learning unit, and makes no notification with the part status displaying part when the image data includes no person).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OKADA (US patent No. 2008/0118156) teaches person recognition in captured image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/29/2022